DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks filed 4 October 2021 have been considered.  The rejection under sections 102 and 103 of claims 1-14 is withdrawn in light of amendment.  Applicant presents no substantive arguments with respect to claims 15-17.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 recites the limitation “the purpose” in line 18.  Claims 6 recites the limitation “the purpose” in line 17.  There is insufficient antecedent basis for this limitation in the claims.  In each claim, “the purpose” should be changed to “a purpose.”
Claims 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 

Claim Rejections and Analysis  - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


In claims 1-14, the recitation of “selecting a representative color information by extracting a color information included in the image” does not recite an abstract idea, because “extracting color information from an image is not practically performable in the human mind.  See MPEP § 2106.04(a)(2), subsection III.  Furthermore, “extracting a color information included in the image” is a sufficient detail towards how the outcome of “selecting a representative color information” is to be accomplished so as to be an additional element that would integrate any recited judicial exception into a practical application.  See MPEP § 2106.05(f).

Claims 15-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A, Prong One
Claim 15 recites two judicial exceptions.
Selecting color information from a search keyword based on keyword-color information is a judicial exception, analogous to a filtering process.  See MPEP § 2106.04(a)(2), subsection III.C.
Searching for an object that matches with color information is a judicial exception, analogous to a filtering process.  See MPEP § 2106.04(a)(2), subsection III.C.
Step 2A, Prong Two
The terminal and apparatus/device are generic computer components, and therefore do not integrate the judicial exception into a practical application.  See MPEP § 2106.05(b).  That they are connected likewise does not integrate the judicial exception into a practical application, as this is both generic functionality of a general purpose computer, and does not improve technology.  See MPEP § 2106.05(a), (b).
Transmitting the interface does not integrate the judicial exception into a practical application, as it does not improve technology.  See MPEP § 2106.05(a).  Installing, under a broadest reasonable interpretation, is merely the act of making the interface useable, and therefore does not improve technology, and does not integrate the judicial exception into a practical application.  See MPEP § 2106.05(a).
Transmitting and receiving data and the search keyword does not improve technology, and is insignificant data gathering, and does not integrate the judicial exception into a practical application.  See MPEP § 2106.05(a), (g).
That the keyword-color information is pre-stored, without limitation as to the organization of the information, is generic, and mere instructions to apply the judicial exception on a computer, and so does not integrate the judicial exception into a practical application.  See MPEP § 2106.05(b), (f).
Displaying the interface does not improve technology, is insignificant post-solution activity, and so does not integrate the judicial exception into a practical application.  See MPEP § 2106.05(a), (g).
Step 2B
The terminal and apparatus/device are generic computer components, and therefore are not significantly more than the judicial exception.  See MPEP § 2106.05(b).  That they are connected likewise is not significantly more than the judicial exception, as this is both generic functionality of a general purpose computer, and does not improve technology.  See MPEP § 2106.05(a), (b).
See MPEP § 2106.05(a), (d); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1353 (Fed. Cir. 2015).  Installing, under a broadest reasonable interpretation, is merely the act of making the interface useable, and therefore does not improve technology, and, as the interface pages are HTML documents under a broadest reasonable interpretation, are well-understood, routine, and conventional activity of using a Web browser, and is not significantly more than the judicial exception.  See MPEP § 2106.05(a), (d); Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348 (Fed. Cir. 2015).
Transmitting and receiving data and the search keyword does not improve technology, and is insignificant data gathering, is well-understood, routine, and conventional, and is not significantly more than the judicial exception.  See MPEP § 2106.05(a), (d), (g); OIP Techs., 788 F.3d at 1353.
That the keyword-color information is pre-stored, without limitation as to the organization of the information, is generic, and mere instructions to apply the judicial exception on a computer, and is well-understood, routine, and conventional, and so is not significantly more than the judicial exception.  See MPEP § 2106.05(b), (d), (f); OIP Techs., 788 F.3d. at 1363.
Displaying the interface does not improve technology, is insignificant post-solution activity, and displaying an interface, displaying an HTML document under a broadest reasonable interpretation, is well-known, routine, and conventional, and so is not significantly more than the judicial exception.  See MPEP § 2106.05(a), (d), (g); Internet Patent Corp., 790 F.3d at 1348.
Dependent Claims
As per claim 16, the interface page is also an HTML page, so displaying it neither integrates the judicial exception in a practical application nor is significantly more, just as the interface page of claim 15.  A user selection of arbitrary color information is insignificant data gathering.  See MPEP 2106.05(g).  Storing the matched color information and selected keyword is a generic process, so does not integrate See MPEP § 2106.05(a), (d); OIP Techs., 788 F.3d. at 1363.
As per claim 17, matching color information to a keyword is a judicial exception, analogous to a filtering process.  See MPEP § 2106.04(a)(2), subsection III.C.  That the color information is pre-stored is no different than the pre-stored keyword-color information correlation of claim 15.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dorner et al., US 2015/0378999 A1 (hereinafter “Dorner I”).

As per claim 15, Dorner I teaches:
a terminal for providing search information based on color information connected to an apparatus for providing search information through a communication network (Dorner I ¶ 0033), where the user computing device is the terminal, where the keyword service is the apparatus, the terminal comprising:
an interface page transmitted and installed from the device to the terminal, in response to a message requesting the interface page transmitted from the terminal to the device (Dorner I ¶ 0057, “As illustrated, the user interface 700 may be displayed on user computing device 102. The user interface may be generated at least in part by the user computing device 102 and/or the keyword ;
a communication unit configured to transmit data to and receive data from the terminal, the data being for the search information based on color information (Dorner I ¶ 0033), where front end communication is between a user device and the keyword service,
a display unit configured to display an interface page information received from the apparatus for providing search information (Dorner I ¶ 0033), where the front end communication displays output; and
a controller configured to control the communication unit and the display unit, so that a search keyword selected through an interface page is transmitted to the apparatus for providing search information (Dorner I ¶¶ 0034-35), where the keyword is transmitted from the user computing device to the keyword service, and the interface page information including one or more color information selected based on a pre-stored keyword-color information correlation (Dorner I ¶ 0035), where a keyword “fire” returns associated palette names “sun,” “spicy,” etc., each with associated colors in their palettes and the interface page information including information about a searched object that matches with the color information correlated with the search keyword are displayed (Dorner I ¶ 0039, “the keyword service 110 may provide and/or output the retrieved images and/or data”), where both the palettes and the images are presented for display (Dorner I ¶ 0039, “identified one or more color palettes and images associated with those one or more color palettes to be presented to the user computing device”).

As per claim 16, the rejection of claim 15 is incorporated, and Dorner I further teaches:
wherein the controller displays a color setting interface page that allows a user to select an arbitrary color information from among a plurality of color information displayed based on a pre-stored keyword-color information correlation (Dorner I ¶ 0035), where a keyword “fire” returns associated palette names “sun,” “spicy,” etc., each with color information with respective palettes, and matches one or more color information set through the color setting interface page with the selected keyword to store it (Dorner I ¶ 0049), where selections are stored for future historical data analysis.

As per claim 17, the rejection of claim 16 is incorporated, and Dorner I further teaches:
wherein when a search keyword is selected through the interface page, the controller identifies whether a color information that matches with the selected keyword is pre-stored (Dorner I ¶ 0035, “The keyword service may identify one or more color palettes from the palette data store based on the keyword using search algorithms”), and displays, when the pre-stored color information is present, an interface page information that includes information about the searched object that matches with the pre-stored color information (Dorner I ¶ 0038, “As previously discussed, in an electronic commerce context, the item data store 150 may contain item data including, but not limited to, price, availability, title, item identifier, item description, etc., which may be of interest and/or returned to the user. In some embodiments, other data and/or metadata associated with the images may be returned, such as the time of the image (e.g., photograph, video, etc.), location of the image, or other data associated with the image.”).

Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Although the prior art teaches relating an image with a keyword in a document based on distance between the two, e.g., Saephan, US 2009/0012863 A1, ¶ 0038, the prior art does not teach calculating a degree of correlation between representative color selected by extracting color information in an image and a keyword based on frequency of the keyword.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883.  The examiner can normally be reached on Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/               Primary Examiner, Art Unit 2159